DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 1/4/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 4.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claim 5-10 have been overcome by the amendment and has hereby been withdrawn for consideration.  


Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 01/04/2022, with respect to the rejection(s) of claim(s) 1-3, 11 and 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Liu et al (7,745,505) has been fully considered and are persuasive.  The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Liu et al (cited above) has been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carlini (Eur. Polymer J, 1986).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 14 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Carlini (Eur. Polymer J, 1986).
Carlini sets forth polymeric photoinitiators containing side-chain ketoaromatic moieties for fast ultraviolet initiated polymerization of acrylic monomers.  Carlini sets forth polymeric and copolymeric photoinitiators obtained using 4-acryloxybenzophenone—see abstract and scheme 5 on page 238.  Per Table 2, Carlini sets forth copolymeric acryloxybenzophenone with various monomers, such as methyl acrylate (MA), (-)-menthy1 acrylate (MtA). n-decyl acrylate (DA) and 1 -acryloxy-2-ethoxyethane (AEE).  It can be seen acryloxybenzophenone is found percentage amounts of 33%, 54% and 80% in the methyl methacrylate copolymer; from 48 % with decyl acrylate copolymer; 55% in the acryloxy-2-ethoxyethane copolymer; and 80 %, 58% and 32% in the (-) menthyl acrylate copolymer—see Table 2.  Carlini additionally sets forth in Table 2 said polymeric benzophenone copolymers are used to polymerize mixtures of hexandiol diacrylate and acryloxy-2'-propionyloxy-diethylether (APDG) to obtain protective coating compositions—see Table 3 and introduction section 1, left side page 236.  Said copolymers have the general structure:  
    PNG
    media_image1.png
    398
    161
    media_image1.png
    Greyscale
, wherein the copolymeric structures identified in Table 2 are deemed to anticipate claims 1-3; the compositions set forth in Table 2; and the cured protective coatings obtained by curing said composition are deemed to anticipate claim 11 and 14.  Carlini sets forth in Table 5 a copolymer photoinitiator comprising 43 mol% benzophenone moieties and synergistic amine pendent moieties, i.e., dimethylamino styrene.  This is deemed to anticipate claim 12.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlini (cited above).
Carlini sets forth the use of polymeric acrylic benzophenone photoinitiators for polymerizing acrylic monomers usable in protective coatings, as well as, in graphic arts and microelectronics—see abstract.  Per Table 2, Carlini sets forth copolymeric acryloxybenzophenone with various monomers, such as methyl acrylate (MA), (-)-menthy1 acrylate (MtA). n-decyl acrylate (DA) and 1 -acryloxy-2-ethoxyethane (AEE).  It can be seen acryloxybenzophenone is found percentage amounts of 33%, 54% and 80% in the methyl methacrylate copolymer; from 48 % with decyl acrylate copolymer; 55% in the acryloxy-2-ethoxyethane copolymer; and 80 %, 58% and 32% in the (-) menthyl acrylate copolymer—see Table 2.  Carlini additionally sets forth in Table 2 said polymeric benzophenone copolymers are used to polymerize mixtures of hexandiol diacrylate and acryloxy-2'-propionyloxy-diethylether (APDG) to obtain protective coating compositions—see Table 3 and introduction section 1, left side page 236.  
Carlini does not expressly set forth using said compositions in the articles set forth in instant claim 13; however, Carlini sets forth said compositions are useful as protective coatings.  Therefore, it would have been obvious to a skilled artisan to use said polymeric photoinitiators to obtain protective acrylic coatings for wood substrates, such as wood furniture, in absence of evidence to the contrary and/or unexpected results. 
 
Allowable Subject Matter

Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc